Citation Nr: 1729352	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to December 13, 2013, and in excess of 70 percent thereafter, for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to November 1971.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and anxiety.  The RO assigned an initial rating of 50 percent effective January 10, 2008, and a 70 percent rating from December 13, 2013.  The Veteran's attorney asserts that the Veteran is entitled to at least a 70 percent rating.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

During the course of this appeal, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which was granted, effective March 19, 2012.  As this is the date the Veteran's representative has asserted TDIU is warranted, the Board considers this a full grant of the benefit sought.  Therefore, this issue is no longer on appeal.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In June 2017, the Board's Deputy Vice Chairman granted the Veteran's motion for a corrected docket number under the criteria set forth by Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).  Accordingly, the docket number has been corrected from 14-27 738 to 09-37 697.


FINDING OF FACT

For the entire appeal period, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment with deficiencies in most areas, suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; however, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent rating, but no more, for an acquired psychiatric disorder, characterized as PTSD and anxiety disorder, prior to December 13, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD and anxiety disorder, for the period from December 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records as well as VA examinations are associated with the claims file.  

VA provided relevant and adequate examinations in March 2012, December 2013, and February 2015.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 2014 rating decision, the Veteran was service connected for an acquired psychiatric disorder, characterized as PTSD and anxiety, but he has since disagreed with the assigned evaluation; a 50 percent rating was assigned prior to December 13, 2013, and a 70 percent rating was assigned thereafter, under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  He now asserts that he is entitled to at least a 70 percent rating throughout the appeal period given that suicidal ideation was noted to be present prior to when he was assigned a 70 percent rating. 

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In order to warrant a 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2016).

The Veteran's symptoms throughout the appeal period have a marked level of inconsistency.  Although it appears that he sometimes has symptoms approximating the 50 percent criteria, there are several occasions in which he exhibits severe symptoms such as suicidal ideations representative of the 70 percent criteria.  Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating, but no more, is warranted throughout the appeal period.  Specifically, the record indicates that the Veteran has exhibited occupational and social impairment in most areas; however, his symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Throughout the appeal period, the Veteran mostly maintained personal hygiene and a neat appearance.  He was neatly dressed in November 2008 and July 2009.  During his March 2012 VA examination, he was observed to be casually dressed and somewhat unshaven.  Similar remarks regarding his ability to demonstrate adequate grooming were made in August 2012, September 2012, February 2013, December 2013, May 2014, January 2015, and March 2016.  Although in September 2016, he reported that he lived in a disorganized manner and was unable to clean his apartment, he reported the very next month that he had improved in overall functionality.  The Board does note that he has abused alcohol and other narcotics during the appeal period.  For example, after a stressful event in March 2016, he abused cocaine and heroin.  However, the few mentions of substance abuse throughout the record indicate that he only sporadically abuses alcohol and other substances.  Even after consideration of the alcohol abuse, the record clearly shows that he did not exhibit the inability to maintain minimal personal hygiene.  

At times, the Veteran speaks appropriately with clear thought content while on other occasions his speech and thought content were deeply troubling.  In November 2008, his speech had normal rate and rhythm.  In May 2009, he exhibited pressured speech and disorganized ideas.  During a March 2012 VA examination, he was difficult to interview.  His speech was fast and he was usually coherent, but his thought processes were occasionally tangential.  During a February 2013 medical visit, he was able to speak fluently and coherently with thoughts that were linear, logical, and goal-oriented.  Similar remarks were made in December 2013, May 2014, January 2015, and April 2016.  However, he did exhibit a flattened affect during his February 2015 VA examination.  He did not exhibit gross impairment in thought processes or communication throughout the appeal period.  

While it is true that the Veteran suffered from depression, periods of impaired impulse control, and anxiety throughout the appeal period, his symptoms are contemplated under the 70 percent criteria.  In November and December 2010, he was treated for depression.  He reported a somber mood with trouble getting motivated in 2011.  During a February 2011 evaluation, he was found to have depression with irritability as well as difficulty sleeping and concentrating.  During his March 2012 VA examination, he reported having feelings of hopelessness off and on since approximately 1977.  During an August 2012 visit, he was depressed with a blunted and pessimistic affect.  In fact, he was deemed almost inconsolable.  The Veteran reported further depression symptoms in July 2012, November 2012, May 2013, December 2013, May 2014, January 2015, June 2015, May 2016, and September 2016.  In fact, there were very few occasions during the entire appeal period when he did not report that he was depressed.  Similarly, he has presented with anxiety on multiple occasions.  In April 2008, he reported being more anxious than depressed.  His generalized worry and anxiety affect his functioning.  One notable instance when exhibited impaired impulse control was during a September 2012 visit to the VA Medical Center (VAMC).  During the visit he walked down the hall cursing and displaying threatening activity with an inappropriate and angry affect.  He also physically assaulted a social worker during the visit.  Despite this instance, the symptomology described above are contemplated by the 70 percent evaluation.  

The Veteran is able to function independently.  In July 2009, a medical provider noted that the Veteran was homeless.  However, this appears to be a one-time occurrence.  During his March 2012 VA examination, he reported that on a typical day he watches television and searches for jobs.  He informed the examiner that he goes grocery shopping and is able to cook.  He is not only capable of taking care of himself, but he is also able to take care of others.  During his December 2013 VA examination, he reported living with a woman for 13 months.  Unfortunately, she sustained a serious, debilitating injury.  Afterwards, he reported reading books to her, doing the yard work, using the computer, and cooking dinner.  In February 2015, he reported being able to independently manage his activities of daily living.  Despite these successes, the Board acknowledges that there are also times throughout the appeal period when the Veteran has felt the inability to get out of the bed or make any plans.  Nevertheless, even on these occasions, he is still able to care of himself.  Finally, he has never been found incapable of managing his financial affairs.

While it is true that the Veteran exhibited chronic sleep impairment, such symptoms are contemplated under the 70 percent rating for DC 9411.  Medical records from early 2011 show that he has continuously suffered from fatigue and insomnia.  During his March 2012 VA examination, he reported having trouble sleeping as well as severe fatigue that impacted his state of alertness.  He stated that he had an overwhelming feeling of tiredness.  He also reported that he was too tired or fatigued to do activities.  He suffers from violent nightmares, flashbacks, and recurrent thoughts of the trauma.  

Similarly, while the Veteran regularly displayed impaired memory, these symptoms are already accounted for in his current disability rating.  In April 2008, he showed signs of difficulty with cognitive functioning including organization, focus, and attention.  In July 2009 and March 2012, he was determined to be a poor historian.  He had difficulty remember dates and was vague and indecisive in his descriptions.  He described difficulty concentrating and remembering as demonstrated by psychological testing.  Although the Veteran reported improved memory during his December 2013 VA examination, objective testing revealed continued difficulties with memory and concentration.  

The Veteran's judgment was regularly compromised throughout the appeal period.  Prior to the appeal period, the Veteran attempted to commit suicide and was hospitalized for one week.  In March 2011, he had suicidal thoughts and a plan to kill himself.  During his March 2012 VA examination, he reported having suicidal thoughts off and on for years.  Similarly, in September 2012, he reported feeling hopeless with thoughts of taking his own life.  He stated that he often has these thoughts, but no plan.  During his December 2013 VA examination, he reported having thoughts of suicide fairly frequently.  A January 2015 neuropsychological assessment found that there were no symptoms such as illusions, misinterpretation, depersonalizations, and hallucinations.  However, the Veteran reported what he thought may have been an auditory hallucination in August 2012.  Importantly, a medical provider determined in July 2009 that the Veteran's insight into the difficulties of his own behavior his poor and his judgment have been questionable at many points in his life.  

The Veteran's regular reports of suicidal ideations without a plan are a key factor in the Board assigning a 70 percent rating.  See Bankhead v. Shulkin, No. 15-2404, slip op. at 11 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision) (evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required).  However, it is important to note that he has never exhibited homicidal tendencies and remains far from being considered a persistent danger of hurting himself or others.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 70 percent.  For example, he has exhibited inappropriate behavior.  However, in the Board's view, the criteria for the next-higher 100 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran mostly isolates himself, he still is a social person.  On one hand, he stated that he has not seen one of his sons in ten years and, in May 2013, he reported having no friends and not seeing his family despite living 40 minutes away from them.  However, this does not rise to the level of total impairment noted by the rating criteria.  He has had numerous relationships, and has been married three times.  Furthermore, he was a member of a hiking club before he had to drop out because of the expense and intensity.  The Board does not dispute that his PTSD has made it difficult to maintain relationships with others.  However, his situation does not rise to the level of total social impairment.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was 51 in April 2008, 55 in November 2008, 57 in May 2009, and 54 in March 2012.  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers.  Here, the Board finds that a GAF score of 51 to 57 is actually better than the symptoms necessary to warrant an increased rating.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 70 percent rating, but no more, for an acquired psychiatric disorder, characterized as PTSD and anxiety disorder prior to December 13, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD and anxiety disorder, for the period since December 13, 2013, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


